NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 15a0831n.06

                                                  Case No. 15-1024
                                                                                                FILED
                                 UNITED STATES COURT OF APPEALS                              Dec 23, 2015
                                      FOR THE SIXTH CIRCUIT                              DEBORAH S. HUNT, Clerk



BONNIE OWENS, et al.,                                              )
                                                                   )
           Plaintiffs-Appellants,                                  )          ON APPEAL FROM THE
                                                                   )          UNITED STATES DISTRICT
v.                                                                 )          COURT FOR THE EASTERN
                                                                   )          DISTRICT OF MICHIGAN
FEDERAL NATIONAL MORTGAGE                                          )
ASSOCIATION, d/b/a FANNIE MAE,                                     )
                                                                   )
           Defendant-Appellee.                                     )                    OPINION


BEFORE: BATCHELDER, McKEAGUE, and STRANCH, Circuit Judges.

           PER CURIAM. Appellants Bonnie and Lucille Owens1 defaulted on their mortgage

loan. Wells Fargo Bank, N.A., commenced foreclosure by advertisement pursuant to Mich.

Comp. Laws § 600.3201 et seq. The property was sold at a sheriff’s sale to Wells Fargo and was

later transferred to Appellee Federal National Mortgage Association (Fannie Mae). After Fannie

Mae filed a summary proceeding to obtain possession of the property, Bonnie Owens filed a

counter-complaint against Fannie Mae, asserting claims for negligence, unconstitutional

deprivation of property,2 wrongful foreclosure in violation of Mich. Comp. Laws § 600.3201 et

seq., discrimination under the Fair Housing Act, and exemplary damages.                      The case was

removed to federal court, and Fannie Mae moved to dismiss Owens’ claims. The district court
1
    Although Lucille Owens is a named plaintiff, she passed away on January 13, 2013.
2
    The parties stipulated to dismissing Owens’ constitutional claim with prejudice.
Case No. 14-2219
United States v. Rosenbaum

referred the motion to a magistrate judge, who issued a Report and Recommendation (R&R)

recommending that the motion to dismiss be granted. The district court adopted the R&R and,

after responding to Owens’ objections, dismissed her claims.

        We review a district court’s order dismissing a claim under Rule 12(b)(6) de novo.

Glazer v. Chase Home Fin. LLC, 704 F.3d 453, 457 (6th Cir. 2013). To the extent that Owens

argues she was not in default, she failed to raise this argument in any of her pleadings before the

district court, and we decline to address arguments first raised on appeal.                      Overstreet v.

Lexington-Fayette Urban Cty Gov’t, 305 F.3d 566, 578 (6th Cir. 2002). Moreover, the record

indicates Owens missed several payments following her loan modification and that she clearly

was in default.      Owens’ remaining arguments are meritless and are fairly and adequately

addressed in the district court’s order adopting the R&R.3 To issue another opinion reiterating

the analysis would be duplicative and is unnecessary. Accordingly, we AFFIRM.




3
  Not only were the claims correctly addressed below, but we have also affirmed the dismissal of nearly identical
claims and arguments—brought by Owens’ counsel—twice. See Campbell v. Nationstar Mortg., 611 Fed. App’x
288 (6th Cir. 2015); Bernard v. Fed. Nat’l Mortg. Ass’n, 587 Fed. App’x 266 (6th Cir. 2014).

                                                      -2-